







Exhibit 10.3


FIRST AMENDMENT TO THE LEAR CORPORATION
OUTSIDE DIRECTORS COMPENSATION PLAN
(As Amended and Restated Effective January 1, 2016)


THIS FIRST AMENDMENT to the Lear Corporation Outside Directors Compensation
Plan, as amended and restated effective January 1, 2016 (the “Plan”), was
approved on September 13, 2017 by the Board of Directors of Lear Corporation,
pursuant to the authority reserved to it under Section 9.1 of the Plan,
effective September 13, 2017.


WITNESSETH THAT:


1.
The word “annual” is hereby inserted prior to the word “installment” or
“installments” wherever the latter appears in the second and third paragraphs of
Section 6.3 (other than where it appears in the defined term “Installment
Payments”).    



2.
The phrase “ten years” is hereby replaced with the phrase “five years” where the
former phrase appears in Section 6.3.



3.
Except to the extent hereby amended, the Plan shall remain in full force and
effect.






